 


114 HR 2673 IH: Retain Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2673 
IN THE HOUSE OF REPRESENTATIVES 
 
June 4, 2015 
Mr. Moulton introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to expand the eligibility of employees of the Department of Veterans Affairs to participate in the Education Debt Reduction Program. 
 
 
1.Short titleThis Act may be cited as the Retain Act. 2.Expansion of eligibility to participate in Education Debt Reduction ProgramSubsection (a) of section 7682 of title 38, United States Code, is amended to read as follows: 
 
(a)Eligibility 
(1)An individual is eligible to participate in the Education Debt Reduction Program if the individual— (A) (i)is an employee in the Veterans Health Administration serving in a position (as determined by the Secretary) providing direct-patient care services or services incident to direct-patient care services for which recruitment or retention of qualified health-care personnel (as so determined) is difficult; or 
(ii)is an employee in the Veterans Health Administration not covered by clause (i) serving in a position specified in section 7401 of this title; and (B)owes any amount of principal or interest under a loan, the proceeds of which were used by or on behalf of that individual to pay costs relating to a course of education or training which led to a degree that qualified the individual for the position referred to in clause (i) or (ii) of subparagraph (A). 
(2)In selecting individuals to participate in the Education Debt Reduction Program, the Secretary shall give priority to individuals described in paragraph (1)(A)(i)..   